DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2021 and 3/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 1 cites that “wherein the optical component comprises a first transmission cut-off region showing 1% or less transmission rate in 690 nm to 730 nm wavelength region” (line 9-10), which gives a width of the first transmission cut-off region as 730 nm – 690 nm = 40 nm, which is a broad statement of the region; and claim also recites that “a wavelength width (W1) of the first transmission cut-off region is 5 nm to 25 nm” (line 15), which is a narrower statement of the region. Further, Claim 1 cites that “a second transmission cut-off region showing 25% or less transmission rate in 360 nm to 410 nm wavelength region” (line 10-11), which gives a width of the second t transmission cut-off region as 410 nm – 360 nm = 50 nm, which is a broad statement of the region; and claim also recites that “(B) a wavelength width (W2) of the second transmission cut-off region is 5 nm to 45 nm” (line 16), which is a narrower statement of the region.

More, the term of “a transmission rate in a range for the wavelength longer than 565 nm being 50% being shown between 660 nm to 690 nm” (line 4-5) is vague and renders the claims indefinite. It is unclear that claimed transmission rate of 50% is in the range of wavelength longer than 565 nm or in the wavelength range between 660 nm to 690 nm.

Claims 2-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 5, the term of “the transmission rate is 50% or more in 1200 nm wavelength range” (line 2-3) is vague and renders the claims indefinite. The “1200 nm” cannot define a wavelength range.

Regarding claims 11, the term of “one or more from a group…” (line 1) is indefinite and lacks antecedent. Claim 11 depends on claim 1, but claim 1 does not specify a term of “one or more”.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sugiyama et al (US 20170017023).

Regarding Claim 1,  Sugiyama teaches an optical component (abstract; figs. 1-3) comprising, 

a near-infrared absorption glass substrate including Copper II ions as a coloring component (fig. 1 , 11; ¶[0054], line 1-11, near-infrared absorbing glass substrate 11, a CuO-containing fluorophosphate glass or a CuO-containing phosphate glass), and a shortest wavelength (Cut-off T50%) which has an average transmission rate in 430 nm to 565 nm wavelength range being 90% or more and a transmission rate in a range for the wavelength longer than 565 nm being 50% being shown between 660 nm to 690 nm (¶[0054], line 1-11, The near-infrared absorbing glass substrate 11 is constituted of a glass having an ability to transmit light in the visible range (450 to 600 nm), and to absorb light in a near infrared region (700 to 1100 nm); -- this portion of claim is for optical transmission property of the glass substrate. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials of the glass substrate provided by Sugiyama is same to that recited in the claim 1, then it is expect the optical transmission property of the glass substrate provided by Sugiyama has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)); and 

a dye dispersion layer which is formed on one or both sides of the near-infrared absorption glass substrate and in which a near-infrared absorption dye and an ultraviolet absorption dye is dispersed in a resin matrix (fig. 1, 12; page 32, left col, claim 1, line 1-8,  a stack having a near-infrared absorbing glass substrate and a near-infrared absorbing layer containing a near infrared absorbing dye and a transparent resin on at least one main surface of the near-infrared absorbing glass substrate; page 33, left col, claim 18, line 1-5, the near-infrared absorbing layer further contains an ultraviolet absorber; page 33, right col, claim 23, line 1-8, the ultraviolet absorber comprises at least one selected from the group consisting of oxazole-based dye, merocyanine-based dye, cyanine-based dye,….);

wherein the optical component comprises a first transmission cut-off region showing 1% or less transmission rate in 690 nm to 730 nm wavelength region (figs. 7A and 7C), and 
a second transmission cut-off region showing 25% or less transmission rate in 360 nm to 410 nm wavelength region (figs. 7A and 7B) when a transmission rate curve for the optical component is measured at 0° incident angle using a spectrophotometer in a wavelength range of 300 nm to 1,200 nm (figs. 7A-C, curves of 0 degree) and 

the optical component satisfies a following condition (A) to (B), 
(A) a wavelength width (W1) of the first transmission cut-off region is 5 nm to 25 nm and 
(B) a wavelength width (W2) of the second transmission cut-off region is 5 nm to 45 nm (figs. 7A-C, which comprising regions of W1, W2 in the first and second transmission cut-off regions).

Regarding Claim 2, Sugiyama teaches the optical component of claim 1, wherein when an absorbance curve for the optical component is normalized to be 1 (one) for a maximum value of absorbance in a wavelength region of the first transmission cut-off region, a maximum value of absorbance (OD2) in a wavelength range of the second transmission cut-off region satisfies the following condition of Equation 1: 0.2 ≤ OD2 ≤ 0.4 (-- this portion of claim is for optical absorption property of the optical component. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Sugiyama is same to that recited in the claim 1, then it is expect the optical absorption property of the optical component provided by Sugiyama has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 3 Sugiyama teaches the optical component of claim 1, wherein a longest wavelength (λ cut-on) where a transmission rate is 50% in a wavelength range shorter than 430 nm wavelength exists when a transmission rate curve of the optical component is measured at 0° incident angle condition using the spectrophotometer in 300 nm to 1,200 nm wavelength range (fig. 7B, curve of 0 degree), and a shortest wavelength (λ cut-off) where a transmission rate is 50% in a wavelength range longer than 565 nm wavelength exists in 625 nm to 645 nm wavelength range (fig. 7C, curve of 0 degree).

Regarding Claim 4, Sugiyama teaches the optical component of claim 1, wherein an average transmission rate is 87% or more in 430 nm to 565 nm wavelength range when a transmission rate curve of the optical component is measured at 00 incident angle condition using the spectrophotometer in 300 nm to 1,200 nm wavelength range (fig. 7A, curve of 0 degree).

Regarding Claim 6, Sugiyama teaches the optical component of claim 1, wherein an absolute value of a difference between a wavelength (λ_T30%@0°) where the transmission rate of 30% measured at 0° incident angle condition in 400 nm to 410 nm wavelength range and a wavelength (λ_T30%@40) where the transmission rate of 30% measured at 40° incident angle condition in 400 nm to 410 nm wavelength range is 2 nm or less when a transmission rate curve of the optical component is measured at 0° and 40° incident angle condition using the spectrophotometer in 300 nm to 1,200 nm wavelength range (fig. 7B, gives the difference between 0 degree and 30 degree curves, which is about 2 nm; -- the difference between 0 degree and 40 degree curves can be 2 nm; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the difference to 2 nm for 0 degree and 40 degree curves, for a purpose to provide a near-infrared cut filter having a sufficient near-infrared blocking property (¶[0009], line 1-8)).

Regarding Claim 10, Sugiyama teaches the optical component of claim 1, wherein a thickness of the near-infrared absorption glass substrate is 0.140 mm to 0.220 mm (¶[0066], line 1-8, The thickness of the glass substrate 11 is preferably 0.03 to 5 mm).

Regarding Claim 11, Sugiyama teaches the optical component of claim 1, wherein one or more from a group consisting of a polyester resin, a polycarbonate resin, an acrylic resin, a polyolefin resin, a cyclic olefin resin, a polyimide resin, a polyamide resin and a polyurethane resin is/are selected as a polymer resin forming a resin matrix (¶[0169], line 1-10, Examples of the transparent resin (B) include an acrylic resin, an epoxy resin, an ene-thiol resin, a polycarbonate resin, a polyether resin, …and a polyester resin).

Regarding Claim 12, Sugiyama teaches an optical filter comprising the optical component according to claim 1; a first selective wavelength reflecting layer formed on one side of the optical component; a second selective wavelength reflecting layer formed on the other side of the optical component (fig. 2, 13, 14--dielectric multilayer films; ¶[0213], line 1-10, The first dielectric multilayer film and the second dielectric multilayer film; The film can be used as an anti-reflection film, a reflection film…), 
wherein the optical filter satisfies the following Equation 2: [Equation 2]
 │(A - B)/A│ * 100 < 1 %, and 
in Equation 2, A represents an integral value of the transmission rate when a transmission rate curve of the optical filter is measured at 00 incident angle condition using the spectrophotometer in a wavelength range of 380 nm to 780 nm, and B shows an integral value of the transmission rate when the transmission curve of the optical filter is measured under 400 incident angle condition using the spectrophotometer in a wavelength range of 380 nm to 780 nm (fig. 7A, gives the transmission of 0 degree and 30 degree curves, which gives  │(A - B)/A│ about 1%; -- the  │(A - B)/A│ of 0 degree and 40 degree curves can be < 1%; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the  │(A - B)/A│* 100 < 1% for 0 degree and 40 degree curves, for a purpose to provide a near-infrared cut filter having a sufficient near-infrared blocking property (¶[0009], line 1-8)).

Regarding Claim 13, Sugiyama teaches the optical filter of claim 12, wherein the shortest wavelength (λ cut-off) of the optical component where the transmission rate is 50% in a wavelength range longer than 565 nm wavelength is shown in 630 nm to 655 nm wavelength range when a transmission rate curve of the optical filter is measured at 00 incident angle condition using the spectrophotometer in 300 nm to 1,200 nm wavelength range (fig. 7C, 0 degree curve).
;
Regarding Claim 14, Sugiyama teaches the optical filter of claim 12, wherein an average transmission rate is 93% or more in 430 nm to 565 nm wavelength range when the transmission rate curve of the optical filter is measured at 00 incident angle condition using the spectrophotometer in 300 nm to 1,200 nm wavelength range (fig. 7A, 0 degree curve; ¶[0284], line 1-5, this specimen exhibited average transmittance with a wavelength of from 430 to 660 nm of 95%).

Regarding Claim 15, Sugiyama teaches the an image capturing device comprising the optical filter according to claim 12 (abstract, line 1-10, a near-infrared cut filter; in a solid-state imaging device using the near-infrared cut filter).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872